WHITING, P. J.
By plaintiff’s -original complaint, she sought to recover the price -she had paid for certain personal -property purchased of defendant, basing such claimed right of recovery on an alleged rescission of the purchase. Her amended complaint, while containing an -allegation of an offer -to rescind --and a refusal of defendant to accept a return of the property purchased, contained all the essential allegations -of an action for damages caused bj' fraúd and' deceit. - Such alleged fraud and deceit consisted-in'false'representations that defendant was the owner of the *64property. The trial court found all of the allegations of the-amended complaint to be true; and also that:
“■Since the commencement of this action the defendant having refused to agree to a rescission of the said sale and having declined to return to the plaintiff the said $440 or any part thereof', and the said personal property being then in substantially the same condition and of the same value as at the time of the pretended sale thereof by the defendant to plaintiff in February, 19x4, plaintiff abandoned and surrendered the possession thereof, and has at no time since then asserted any possession or control of the same.”
The trial court concluded that plaintiff was entitled to recover the full purchase money, “for and as money procured by fraud and false and fraudulent pretenses”; and rendered judgment therefor, which judgment recited that such money “was procured by the defendant from the plaintiff by fraud and by means of false and fraudulent pretenses.” From such judgment and an order denying a new trial this appeal was taken.
[1-3] It is clear that, when this action was brought, there had been no accomplished recission of the purchase. The judgment herein cannot therefore be sustained upon the ground that, having rescinded, plaintiff was entitled to recover the purchase money. Neither can the judgment be sustained as a judgment based upon the implied warranty of title because plaintiff had never been deprived of the possession of the property. Section 2304, C. C. But plaintiff was entitled, to recover damages for the false representations as to title, and his right of recovery was in no respect dependent upon any recovery of possession from her by the true owner. Hull v. Caldwell, 3 S. D. 451, 54 N. W. 100. It follows, therefore, that the findings support the judgment.
We find no reversible error in the rulings upon the admission of evidence, nor any questions raised upon such rulings as meriting discussion.
[4] The only further question for Consideration arises upon the assignment that the evidence does not support the findings that 'defendant was not the owner of any of 'the property. It is clear that plaintiff’s recovery for damages caused -by the false representations as to title must be limited ’ by the amount of property to which defendant did not have title — plaintiff cannot *65recover the value of any property the title to which -did pass to her from 'defendant when -there hiad been no recfesioo. Of course, if there had ¡been- a -recission prior to suit brought, the situation would be different. Hi tljat case the consideration being, as in this case, indivisible, there could 'have been a complete recission and then a recovery of the whole -purchase price. The same would have -been true if recission. had been asked for and decreed; with such- decree there could have been joined- a judgment for recovery of purchase .price. Bu't where the only recovery is one for damages based on false representations as to title of property purchased, and the representations were true as to some property, then, there having been no rescission or there being no recissio-ns -prayed for or 'granted1, there must be credited against the total purchase price the value of that property title to which did pass to the purchaser. Among the property included in the transaction between thesq parties was certain wire fencing, a part of which was on government land that had been rented by defendant. Title and possession of such wire passed to plaintiff. The. above-quoted finding is net su-ppoAed by the evidence, there being no evidence that, even after suit brought, defendant ever surrendered possession of this wire. The value thereof should have been found by the trial court and deducted from the amount of the judgment rendered. There is no evidence from which we can determine the value of this wire, thus permitting" a modification of th judgment by this court.
The judgment and order are reversed without costs to either party; and the cause is remanded to the trial court for further proceedings in harmony with this opinion..